 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER TOWERS,                                  CASE NO: 2:17-cv-02597-JAM-KJN (PS)
12                       Plaintiff,
13           v.
14    COUNTY OF SAN JOAQUIN,
15                       Defendant.
16

17                                                   CASE NO: 2:18-cv-02996-TLN-EFB (PS)
      ROGER TOWERS, et al.,
18
                         Plaintiffs
19
                                                       ORDER
             v.
20
      J. MARK MYLES, et al.,
21
                         Defendants.
22

23

24          Review of the above-captioned actions reveals they are related under this Court’s Local
25   Rule 123. Both actions involve the same or similar parties, property, claims, events, and
26   questions of fact and law. Therefore, assignment of the actions to the same district judge and
27   magistrate judge will promote convenience, efficiency, and economy for the Court and parties.
28
                                                      1
 1   An order relating cases under this Court’s Local Rule 123 merely assigns them to the same

 2   district judge and magistrate judge; it does not consolidate the matters.

 3          Accordingly, IT IS HEREBY ORDERED that the above-captioned actions are reassigned

 4   to U.S. District Judge John A. Mendez and U.S. Magistrate Judge Kendall J. Newman.

 5          IT IS SO ORDERED.

 6   Dated: November 27, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
